Exhibit 10.4

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) between Energy XXI Gulf Coast, Inc., a
Delaware corporation (the “Company”), and Scott M. Heck (“Executive”), is
entered into on February 2, 2017 (the “Execution Date”).

 

WHEREAS, the Company desires to employ Executive in an executive capacity, and
Executive likewise desires to be employed by the Company;

 

NOW, THEREFORE, in consideration the mutual promises, covenants,
representations, obligations and agreements contained herein, and for other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1.         Employment. The Company agrees to employ Executive and Executive
agrees to be employed by the Company, beginning as of February 2, 2017 (the
“Effective Date”), and Executive’s employment under this Agreement shall
terminate on the earlier of (i) the third anniversary of the Effective Date and
(ii) the termination of Executive’s employment under this Agreement. The period
from the Effective Date until the termination of Executive’s employment under
this Agreement is referred to as the “Employment Period.” To the extent
Executive remains employed by the Company after the expiration of the Employment
Period, such employment shall be subject to the terms and conditions to which
the Company and Executive at that time shall agree.

 

2.          Executive’s Duties.

 

(a)         Positions. During the Employment Period, Executive shall serve as
Chief Operating Officer of the Company (and/or in such other positions as the
parties mutually may agree), with such customary duties and responsibilities as
may from time to time be assigned to him by the Company’s Chief Executive
Officer or the Company’s Board of Directors (the “Board”), provided that such
duties are at all times consistent with the duties of such positions. Executive
agrees to serve without additional compensation, if elected or appointed
thereto, in one or more offices of the Company or any of the Company’s
Affiliates. For purposes of this Agreement, the term “Affiliate” shall mean any
entity that owns or controls, is owned or controlled by, or is under common
ownership or control with, the Company. Executive agrees to serve in the
positions referred to herein and to perform all duties relating thereto
diligently and to the best of his ability.

 

(b)         Other Interests. Executive agrees, during the period of his
employment by the Company, to devote his business time, energy and best efforts
to the business and affairs of the Company and its Affiliates and not to engage,
directly or indirectly, in any other business or businesses, whether or not
similar to that of the Company, except with the prior written consent of the
Board. The foregoing notwithstanding, the parties recognize and agree that
Executive may engage in personal investments and other corporate, civic and
charitable activities that do not conflict with the business and affairs of the
Company or interfere with Executive’s performance of his duties hereunder;
provided, however, that Executive agrees that if the Board determines that
continued service with one or more of these entities is inconsistent with
Executive’s duties hereunder and gives written notice of such to Executive,
Executive will promptly resign from such position(s). Executive further agrees
that Executive shall not become a director of any for profit entity without
first receiving the approval of the Nomination and Governance Committee of the
Board.

 

  

 

 

(c)         Duty of Loyalty. Executive acknowledges and agrees that Executive
owes a fiduciary duty of loyalty, fidelity, and allegiance to use his reasonable
best efforts to act at all times in the best interests of the Company. In
keeping with these duties, Executive shall make full disclosure to the Company
of all business opportunities pertaining to the Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.

 

3.          Compensation and Benefits.

 

(a)         Base Salary. As compensation for Executive’s performance of
Executive’s duties hereunder, Company shall pay to Executive an initial base
salary of $450,000 per year (“Base Salary”), payable in accordance with the
normal payroll practices of the Company, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions. The Base Salary shall be reviewed for increases but not
decreases by the Compensation Committee of the Board (the “Committee”) in good
faith, based upon Executive’s performance and the Company’s pay philosophy;
provided, however, that Executive’s Base Salary may be decreased as part of an
across-the-board reduction in base salaries of all Company executive officers so
long as the percentage reduction in Executive’s Base Salary is not greater than
the percentage reduction applicable to other executive officers, for the same
period as the reduction in other executive officer’s reduction in salary and, in
the event such reduction is later mitigated for other executive officers,
Executive’s Base Salary is then increased by the same percentage applicable to
other executive officers. The term “Base Salary” shall refer to the Base Salary
as may be in effect from time to time.

 

(b)         Annual Bonus. In addition to his Base Salary, Executive shall be
eligible to receive each year during the Employment Period a cash incentive
payment (“Bonus”) in an amount determined by the Committee based on performance
goals established by the Committee. The Target Bonus shall be an amount equal to
100% of Executive’s Base Salary (“Target Bonus”). The actual amount of the Bonus
earned by and payable to Executive for any year or portion of a year, as
applicable, shall be determined upon the satisfaction of goals and objectives
established by the Committee and shall be subject to such other terms and
conditions of the Company’s annual incentive program as in effect from time to
time (including, without limitation, any prorated payouts for any partial years
of service). Each Bonus shall be paid to Executive no later than March 15th of
the calendar year following the calendar year in which the Bonus is earned.

 

(c)         Equity Grants. During the Employment Period, Executive shall be
eligible to participate in any equity compensation arrangement or plan offered
by the Company to senior executives on such terms and conditions as the
Committee shall determine; provided, however, that upon the Effective Date, the
Executive shall receive an equity grant with respect to the 2017 calendar year
with a grant date value equal to 200% of Base Salary and delivered 50% in stock
options and 50% in restricted stock units and subject to the Company’s standard
form of award agreement previously approved by the Committee. Nothing herein
shall be construed to give Executive any rights to any amount or type of awards,
or rights as a stockholder pursuant to any such plan, grant or award except as
provided in such award or grant to Executive provided in writing and authorized
by the Committee.

 

 2 

 

 

(d)         Other Benefits.

 

(i)         General. During the Employment Period, Executive shall be eligible
to participate in benefit and additional incentive compensation plans generally
offered by the Company to similarly situated executives, as in effect from time
to time, including, without limitation, participation in the various health,
retirement, life insurance, short-term and long-term disability insurance,
parking and other executive benefit plans or programs provided to the executives
of the Company in general, subject to the regular eligibility requirements with
respect to each of such benefit plans or programs, and such other benefits or
perquisites as may be approved by the Committee during the Employment Period.
Executive shall be entitled to vacation in accordance with the Company’s plans,
policies, programs and practices as in effect from time to time.

 

(ii)         Business Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the performance of his
duties, which expenses will be subject to the oversight of the Audit Committee
of the Board in the normal course of business and will be compliant with the
applicable Reimbursement Plan (as defined below) of the Company. It is
understood that Executive is authorized to incur reasonable business expenses
for promoting the business of the Company, including, without limitation,
reasonable expenditures for travel, lodging, meals and client or business
associate entertainment. Request for reimbursement for such expenses must be
accompanied by appropriate documentation.

 

4.          Termination of Employment.

 

(a)         General. Executive’s employment under this Agreement shall terminate
upon the earliest to occur of: (i) the expiration of the term of this Agreement
pursuant to Section 1 hereof; (ii) Termination due to Disability (as defined
below); (iii) termination of Executive’s employment by the Company for any
reason other than Termination due to Disability; (iv) Executive’s death; and
(v) termination of Executive’s employment by Executive for any reason. If
Executive’s employment ends for any reason, except as otherwise contemplated in
this Section 4, Executive shall cease to have any rights to salary, bonus (if
any) or other benefits, other than (A) the earned but unpaid portion of
Executive’s Base Salary through the date of termination or resignation, (B) any
annual, long-term, or other incentive award (including, without limitation,
Executive’s Bonus) that relates to a completed fiscal year or performance
period, as applicable, and is payable in accordance with the terms of the
applicable award (but not yet paid) on or before the date of termination or
resignation, which shall be paid in accordance with the terms of such award,
(C) any unpaid expense or other reimbursements due to Executive, and (D) any
other amounts or benefits required to be paid or provided by law or under any
plan, program, policy or practice of the Company; provided, however, that
Executive shall not be entitled to any payment or benefit under the Energy XXI
Services, LLC Employee Severance Plan, or any replacement or successor plan.

 

 3 

 

 

(b)         Termination without Cause or for Good Reason. If Executive’s
employment hereunder shall be terminated by the Company without Cause, or by
Executive for Good Reason, then in addition to the payments and benefits
described in Section 4(a) and subject to Section 14 and Executive’s continuing
compliance with Section 5 of this Agreement:

 

(i)         the Company shall pay Executive on the sixtieth (60th) day following
the effective date of such termination of employment a lump sum cash payment in
an amount equal to (A) 200% of Executive’s annual Base Salary plus (B) 200% (or,
if such termination of employment occurs on or before December 31, 2017, 100%)
of Executive’s Bonus Factor (as defined below);

 

(ii)         the Company shall reimburse Executive for the monthly cost of
maintaining health benefits for Executive (and Executive’s spouse and eligible
dependents) as of the date of termination of employment under a group health
plan of the Company for purposes of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), excluding any short-term or
long-term disability insurance benefits, for a period of 18 months following the
date of the termination of employment, to the extent Executive properly elects
COBRA; provided, however, that if Executive obtains alternative health benefits
from a subsequent employer, the benefits provided in this Section 4(b)(ii) shall
cease upon the commencement of such health coverage.

 

For purposes of calculating the amount, if any, pursuant to Section 4(b)(i),
“Bonus Factor” means (x) with respect to a termination of employment that occurs
on or before December 31, 2017, Executive’s Target Bonus for the fiscal year
ending December 31, 2017, (y) with respect to a termination of employment that
occurs after December 31, 2017 but on or before December 31, 2018, Executive’s
Bonus for the fiscal year ending December 31, 2017 and (z) with respect to a
termination of employment that occurs after December 31, 2018, the average of
the two completed fiscal years preceding the year in which the termination of
employment occurs; provided, however, that in no event shall the Bonus for any
fiscal year taken into account for purposes of calculating clause (x), (y) or
(z) exceed the Target Bonus for such fiscal year. For the avoidance of doubt, if
Executive’s employment is terminated before December 31, 2017, Executive shall
not be entitled to a prorated bonus for the fiscal year ending December 31, 2017
unless the Committee determines that such a prorated bonus should be paid to
Executive based on Executive’s exceptional performance prior to termination.

 

For the further avoidance of doubt, Executive shall not be entitled to the
benefits described in this Section 4(b) for a termination due to the expiration
of the term of this Agreement pursuant to Section 1 hereof, Termination due to
Disability, termination of Executive’s employment for Cause, Executive’s death,
or termination of Executive’s employment by Executive for any reason other than
for Good Reason.

 

(c)         Notice of Termination. Any purported termination of Executive’s
employment by the Company or by Executive and any purported termination of this
Agreement shall be communicated by written notice of termination (“Notice of
Termination”) to the other party hereto in accordance with Section 7 hereof.
Notice of Termination shall include the effective date of termination of
employment. Any Notice of Termination shall be deemed to also be Executive’s
resignation as director and/or officer of any Affiliate of the Company and from
all other positions Executive holds with the Company or its Affiliates.
Executive agrees to execute any and all documentation of such resignations upon
request by the Company, but he shall be treated for all purposes as having so
resigned upon the effective date of termination (as set forth in the Notice of
Termination), regardless of when or whether he executes any such documentation.

 

 4 

 

 

(d)         No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation or benefit earned by
Executive as a result of employment by another employer, self-employment
earnings, or by retirement benefits.

 

(e)         Section 280G.

 

(i)         Notwithstanding any other provisions in this Agreement, in the event
that any payment or benefit received or to be received by Executive (including,
without limitation, any payment or benefit received in connection with a change
of control of the Company or the termination of Executive’s employment, whether
pursuant to the terms of this Agreement or any other plan, program, arrangement
or agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided, however, that the Total Payments will be
reduced only if (A) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
and employment taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to
(B) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income and
employment taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(ii)         In the case of a reduction in the Total Payments, the Total
Payments will be reduced in the following order: (1) payments that are payable
in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (2) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a), with the highest values reduced first (as such
values are determined under Treasury Regulation Section 1.280G-1, Q&A 24), will
next be reduced; (3) payments that are payable in cash that are valued at less
than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts
that are payable last reduced first, will next be reduced; (4) payments and
benefits due in respect of any equity valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24), will next be reduced; and (5) all other non-cash benefits not otherwise
described in clause (2) or (4) will be next reduced pro-rata. Any reductions
made pursuant to each of clauses (1) through (4) above will be made in the
following manner: first, a pro-rata reduction of cash payment and payments and
benefits due in respect of any equity not subject to Section 409A of the Code,
and second, a pro-rata reduction of cash payments and payments and benefits due
in respect of any equity subject to Section 409A of the Code as deferred
compensation.

 

 5 

 

 

(iii)         For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax: (A) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (B) no portion of the
Total Payments will be taken into account that, in the opinion of the Company,
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including, without limitation, by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments will be taken into account that, in the opinion
of the Company, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as set forth in Section 280G(b)(3) of the Code) that is
allocable to such reasonable compensation; and (C) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments will
be determined by the Company in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(f)         Post-Termination Release. Notwithstanding any other provisions of
this Agreement, it shall be a condition to Executive’s right to receive the
amounts provided for in Section 4(b) of this Agreement that Executive (or
Executive’s estate, as applicable) will execute and deliver to the Company, and
not revoke, an effective release of claims in the form attached hereto as
Exhibit A (the “Release”) within the time period set forth therein (and in all
events within 52 days following the Executive’s termination of employment) with
all periods for revocation thereof having expired. The form of the Release may
be modified by the Company to reflect changes in the applicable law or
regulations.

 

(g)         Certain Definitions.

 

(i)         “Cause” shall mean the occurrence of any one of the following, as
determined by an express resolution of the independent members of the Board:

 

(1)gross negligence or willful misconduct in the performance of, or Executive’s
abuse of alcohol or drugs rendering Executive unable to perform, the material
duties and services required for Executive’s position with the Company, which
neglect or misconduct, if remediable, remains unremedied for twenty (20) days
following written notice of such by the Company to Executive;

 

 6 

 

 

(2)Executive’s conviction or plea of nolo contendere for any crime involving
moral turpitude or a felony;

 

(3)Executive’s commission of an act of embezzlement, deceit or fraud intended to
result in personal and unauthorized enrichment of Executive at the expense of
the Company or any of its Affiliates;

 

(4)Executive’s material violation of the written policies of the Company or any
of its Affiliates, Executive’s material breach of a material obligation of
Executive to the Company pursuant to Executive’s duties and obligations under
the Company’s Bylaws, or Executive’s material breach of a material obligation of
Executive to the Company or any of its Affiliates pursuant to this Agreement or
any award or other agreement between Executive and the Company or any of its
Affiliates; or

 

(5)Executive’s failure to follow any lawful directive of the Chief Executive
Officer or the Board or other refusal to perform his duties hereunder.

 

(ii)         “Good Reason” shall mean the existence of any of the following:

 

(1)a material diminution in Executive’s authority, duties, or responsibilities
from those applicable to him as of the Effective Date;

 

(2)a material diminution in Executive’s Base Salary or Target Bonus, except to
the extent contemplated by Section 3(b) of this Agreement;

 

(3)the Company’s requiring Executive to permanently relocate anywhere outside
the greater Houston, Texas metropolitan area, except for required travel on the
Company’s business to an extent substantially consistent with Executive’s
obligations under this Agreement; or

 

(4)the Company’s material breach of this Agreement.

 

Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, any assertion by Executive of a Good Reason termination shall not be
effective unless all of the following conditions are satisfied: (w) the
conditions described in the preceding sentence giving rise to Executive’s
termination of employment must have arisen without Executive’s written consent;
(x) Executive must provide written notice to the Company of such condition and
Executive’s intent to terminate employment within 90 days after the initial
existence of the condition; (y) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by the Company; and
(z) the date of Executive’s termination of employment must occur within 150 days
after the initial existence of the condition.

 

 7 

 

 

(iii)         “Termination due to Disability” shall mean Executive’s termination
of employment as a result of Executive’s becoming incapacitated for a period of
at least 180 days by accident, sickness or other circumstance that renders
Executive mentally or physically incapable of performing the material duties as
Chief Executive Officer.

 

5.          Restrictive Covenants.

 

(a)         General. The parties acknowledge that during the Employment Period,
the Company will disclose to Executive or provide Executive with access to trade
secrets or confidential information (“Confidential Information”) of the Company
or its Affiliates; and/or place Executive in a position to develop business
goodwill on behalf of the Company or its Affiliates; and/or entrust Executive
with business opportunities of the Company or its Affiliates. As part of the
consideration for the compensation and benefits to be paid to Executive
hereunder; to protect the trade secrets and Confidential Information of the
Company and its Affiliates that have been and will in the future be disclosed or
entrusted to Executive, the business good will of the Company and its Affiliates
that has been and will in the future be developed in Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
Executive by the Company and its Affiliates; and as an additional incentive for
the Company to enter into this Agreement, the Company and Executive agree to the
following obligations relating to unauthorized disclosures, non-competition and
non-solicitation.

 

(b)         Confidential Information; Unauthorized Disclosure.

 

(i)         Executive shall not, whether during the Employment Period or
thereafter, without the written consent of the Board or a person authorized
thereby, disclose to any person, other than an executive of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by Executive of his duties as an executive of the Company,
any Confidential Information, including but not limited to technology, know-how,
processes, maps, geological and geophysical data, other proprietary information
and any information whatsoever of a confidential nature; provided, however, that
Confidential Information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by Executive) or
any information that Executive may be required to disclose by any applicable
law, order, or judicial or administrative proceeding, provided that Executive
first notifies the Company to facilitate a possible protective order and
thereafter discloses only the minimum amount of Confidential Information
required. Within fourteen (14) days after the termination of Executive’s
employment for any reason, Executive shall return to the Company all documents
and other tangible items containing Company information that are in Executive’s
possession, custody or control. Executive agrees that all Confidential
Information of the Company exclusively belongs to the Company, and that any work
of authorship relating to the Company’s business, products or services, whether
such work is created solely by Executive or jointly with others, and whether or
not such work is Confidential Information, shall be deemed exclusively belonging
to the Company.

 

 8 

 

 

(ii)         Nothing in this Agreement will prohibit or restrict Executive from
responding to any inquiry, or otherwise communicating with, any federal, state
or local administrative or regulatory agency or authority or participating in an
investigation conducted by any governmental agency or authority. Executive
cannot be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that is made (A) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. As a result, the Company and Executive shall have the right to
disclose trade secrets in confidence to Federal, State, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. Each of the Company and Executive also have the
right to disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure. Nothing in this Agreement is intended to conflict with that right or
to create liability for disclosures of trade secrets that are expressly allowed
by the foregoing.

 

(c)         Non-Competition. During the Employment Period and for a period of 12
months thereafter, Executive shall not, directly or indirectly for Executive or
for others, engage in or become interested financially in as a principal,
executive, partner, stockholder, agent, manager, owner, advisor, lender,
guarantor of any person engaged in any business substantially identical to the
Business (defined below), or otherwise, in the Gulf of Mexico continental shelf
region; provided, however, that Executive may invest in stock, bonds or other
securities in any such business (without participating in such business) if: (A)
such stock, bonds or other securities are listed on any United States securities
exchange or are publicly traded in an over the counter market and (B) aggregate
investment does not exceed, in the case of any capital stock of any one issuer,
5% of the issued and outstanding capital stock, or in the case of bonds or other
securities, 5% of the aggregate principal amount thereof issued and outstanding.
The term “Business” shall mean the exploration, development and production of
crude petroleum, natural gas and other hydrocarbons.

 

(d)         Non-Solicitation. Executive undertakes toward the Company and is
obligated, during the Employment Period and for a period of 12 months
thereafter, in any geographic area or market where the Company or any of its
Affiliates are conducting any Business or have during the previous 12 months
conducted such Business, not to solicit or hire, directly or indirectly for
Executive or for others, in any manner whatsoever, in the capacity of employee,
executive, consultant or in any other capacity whatsoever, one or more of the
employees, executives, directors or officers or other persons (hereinafter
collectively referred to as “Company Executives”) who at the time of
solicitation or hire, or in the one-year period prior thereto, are or were
working full-time or part-time for the Company or any of its Affiliates and not
to endeavor, directly or indirectly, in any manner whatsoever, to encourage any
of said Company Executives to leave his or her job with the Company or any of
its Affiliates and not to endeavor, directly or indirectly, and in any manner
whatsoever, to incite or induce any client of the Company or any of its
Affiliates to terminate, in whole or in part, its business relations with the
Company or any of its Affiliates.

 

 9 

 

 

(e)         Enforcement and Reformation. It is the desire and intent of the
parties that the provisions of this Section 5 shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Section 5 shall be adjudicated to be invalid or unenforceable,
such provision shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable. Such deletion shall apply only with
respect to the operation of such provisions of this Section 5 in the particular
jurisdiction in which such adjudication is made. In addition, if the scope of
any restriction contained in this Section 5 is too broad to permit enforcement
thereof to its fullest extent, then such restriction shall be enforced to the
maximum extent permitted by law, and Executive hereby consents and agrees that
such scope may be judicially modified in any proceeding brought to enforce such
restriction.

 

(f)         Remedies. In the event of a breach or threatened breach by Executive
of the provisions of this Section 5, Executive acknowledges that money damages
would not be sufficient remedy, and the Company shall be entitled to specific
performance, injunction and such other equitable relief as may be necessary or
desirable to enforce the restrictions contained herein, without providing any
bond and irrespective of any requirement of necessity or other showing. Nothing
herein contained shall be construed as prohibiting the Company from pursuing any
other remedies available for such breach or threatened breach or any other
breach of this Agreement.

 

(g)         Nondisparagement. Executive shall refrain from any criticisms or
disparaging comments about the Company or its Affiliates, or any of their
respective directors, officers, employees, advisors or stakeholders, or in any
way relating to Executive’s employment or separation from employment; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information by Executive to any state or federal law
enforcement agency or require notice to the Company thereof, and Executive will
not be in breach of the covenant contained above solely by reason of testimony
or disclosure that is compelled by applicable law or regulation or process of
law. The Company shall, and shall instruct its directors and senior executive
officers to, refrain from making any formal public statements containing any
criticisms or disparaging comments about Executive, including, without
limitation, any criticisms or disparaging comments that in any way relate to
Executive’s employment or separation from employment; provided, however, that
nothing in this Agreement shall apply to or restrict in any way the
communication of information to any state or federal law enforcement agency or
require notice to Executive thereof, and none of the Company or any of its
Affiliates will be in breach of the covenant contained above solely by reason of
testimony or disclosure that is compelled by applicable law or regulation or
process of law. A violation or threatened violation of these prohibitions may be
enjoined by the courts. The rights afforded under this provision are in addition
to any and all rights and remedies otherwise afforded by law.

 

6.         Survival. Sections 5, 6, 8, 9, 14, 15, 16, 17 and 18, and such other
provisions hereof as may so indicate shall survive and continue in full force
and effect in accordance with their respective terms, notwithstanding any
termination of the Employment Period.

 

7.         Notices. Any notice provided for in this Agreement shall be in
writing and shall be delivered (i) personally, (ii) by certified mail, postage
prepaid, (iii) by Federal Express or other reputable courier service regularly
providing evidence of delivery (with charges paid by the party sending the
notice), or (iv) by facsimile or a PDF or similar attachment to an email,
provided that such telecopy or email attachment shall be followed within one (1)
business day by delivery of such notice pursuant to clause (i), (ii) or (iii)
above. Any such notice to a party shall be addressed at the address set forth
below (subject to the right of a party to designate a different address for
itself by notice similarly given):

 

 10 

 

 

If to the Company:

Energy XXI Gulf Coast, Inc.
1021 Main Street
Suite 2626
Houston, TX 77002
Attention: General Counsel

 

If to Executive:

Scott M. Heck
At the most recent address on file with the Company.

 

8.         Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, that may have related in any manner
to the subject matter hereof.

 

9.         No Conflict. Executive represents and warrants that Executive is not
bound by any employment contract, restrictive covenant, or other restriction
preventing Executive from carrying out Executive’s responsibilities for the
Company, or that is in any way inconsistent with the terms of this Agreement.
Executive further represents and warrants that Executive shall not disclose to
the Company or induce the Company to use any confidential or proprietary
information or material belonging to any previous employer or others.

 

10.         Successors and Assigns. This Agreement shall inure to the benefit
of, be enforceable by, and be binding on (x) Executive and his heirs, executors
and personal representatives, and (y) the Company and its successors and
assigns. The obligations of Executive hereunder are personal and may not be
assigned or delegated by him or transferred in any manner whatsoever, nor are
such obligations subject to involuntary alienation, assignment or transfer,
except by will or the laws of descent and distribution. For the avoidance of
doubt, and without limiting the generality of the foregoing, a termination of
Executive’s employment by a successor or assign of the Company shall have the
same legal effect under this Agreement as if the Company itself had terminated
such employment.

 

11.         Governing Law. This Agreement will be governed by the substantive
laws of the State of Texas, without regard to conflicts of law, and by federal
law where applicable. If any part of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement will not be affected
in any way.

 

 11 

 

 

12.         Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

13.         Withholding. All payments and benefits under this Agreement are
subject to withholding of all applicable taxes.

 

14.         Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent. The payments to Executive pursuant to this
Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment to
Executive under this Agreement shall be considered a separate payment. In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Company and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment”
such term and similar terms shall be deemed to refer to Executive’s “separation
from service,” within the meaning of Section 409A of the Code. Executive hereby
agrees to be bound by the Company’s determination of its “specified employees”
(as such term is defined in Section 409A of the Code) provided such
determination is in accordance with any of the methods permitted under the
regulations issued under Section 409A of the Code. Notwithstanding any other
provision in this Agreement, to the extent any payments made or contemplated
hereunder constitute nonqualified deferred compensation, within the meaning of
Section 409A, then (i) each such payment that is conditioned upon Executive’s
execution of a release and that is to be paid or provided during a designated
period that begins in one taxable year and ends in a second taxable year, shall
be paid or provided in the later of the two taxable years and (ii) if Executive
is a specified employee (within the meaning of Section 409A of the Code) as of
the date of Executive’s separation from service, each such payment that is
payable upon Executive’s separation from service and would have been paid prior
to the six-month anniversary of Executive’s separation from service, shall be
delayed until the earlier to occur of (A) the first day of the seventh month
following Executive’s separation from service and (B) the date of Executive’s
death. Any reimbursement payable to Executive pursuant to this Agreement shall
be conditioned on the submission by Executive of all expense reports reasonably
required by Employer under any applicable expense reimbursement policy, and
shall be paid to Executive within 30 days following receipt of such expense
reports, but in no event later than the last day of the calendar year following
the calendar year in which Executive incurred the reimbursable expense. Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.

 

 12 

 

 

15.         Clawbacks. The payments to Executive pursuant to this Agreement are
subject to forfeiture or recovery by the Company or other action pursuant to any
clawback or recoupment policy that the Company may adopt from time to time,
including, without limitation, any such policy or provision that the Company has
included in any of its existing compensation programs or plans or that it may be
required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

 

16.         Cooperation. Executive agrees, during and after the Employment
Period, without limitation as to time, to provide information, assistance and
cooperation to the Company and its Affiliates, including but not limited to the
transition of his most recent role and his attendance and truthful testimony
with respect to the Company’s or its Affiliates’ investigation, analysis,
resolution, defense and/or prosecution of any existing and/or future claims,
disputes or disagreements with respect to any and all matters about which
Executive has knowledge, or should have knowledge, by virtue of his employment
with the Company or otherwise. Such assistance and cooperation shall be provided
by Executive without fee or charge. The Company will take reasonable steps to
ensure that such assistance shall be given during regular business hours at
locations and times mutually agreed upon by Executive and the Company, except
with respect to mandated court appearances for which Executive will make himself
available upon reasonable notice. Executive shall be entitled to receive prompt
reimbursement for all reasonable travel expenses incurred by him in accordance
with such cooperation, provided that Executive properly accounts for such
expenses in accordance with the Company’s policies and procedures.

 

17.         Company Policies. Executive shall be subject to additional policies
of the Company and its Affiliates as they may exist from time-to-time,
including, without limitation, policies with regard to stock ownership by senior
executives and policies regarding trading of securities.

 

18.         Legal Fees. The Company shall reimburse Executive for all reasonable
legal fees and expenses incurred by Executive in connection with the negotiation
and review of this Agreement and any ancillary documents entered into
contemporaneously with the execution of this Agreement.

 

19.         Indemnification. Executive shall be indemnified by the Company as
provided in Company’s Bylaws and Certificate of Incorporation, and pursuant to
applicable law. The obligations under this section shall survive termination of
the Employment Period. During the Employment Period and thereafter (with respect
to events occurring during the Employment Period), the Company also shall
provide the Executive with coverage under its current directors’ and officers’
liability policy to the same extent that it provides such coverage to its other
executive officers.

 

20.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be an original and all of which together will
constitute one and the same instrument.

 

[Remainder of Page Blank; Signature Page Follows]

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  /s/ Scott M. Heck   Scott M. Heck       ENERGY XXI GULF COAST, INC.      
By:   /s/ Michael S. Reddin     Michael S. Reddin     Chairman of the Board,
Chief Executive Officer and President

 

  

 

 

Exhibit A

 

Form of Waiver and Release of Claims Agreement

 

(See Attached.)

 

  

 

 

EXHIBIT A

 

FORM OF
WAIVER AND RELEASE OF CLAIMS AGREEMENT

 

[____________] (“Executive”) hereby acknowledges that Energy XXI Gulf Coast,
Inc. (“Employer”) is offering Executive certain payments in connection with
Executive’s termination of employment pursuant to the employment agreement
entered into between Employer and Executive, as amended (the “Employment
Agreement”), in exchange for Executive’s promises in this Waiver and Release of
Claims Agreement (this “Agreement”). Executive’s termination of employment shall
be effective on [●] (the “Termination Date”).

 

Severance Payments

 

1.         Executive agrees that Executive will be entitled to receive the
applicable severance payments under the Employment Agreement (the “Severance
Payments”) only if Executive accepts and does not revoke this Agreement, which
requires Executive to release both known and unknown claims.

 

2.         Executive agrees that the Severance Payments tendered under the
Employment Agreement constitute fair and adequate consideration for the
execution of this Agreement. Executive further agrees that Executive has been
fully compensated for all wages and fringe benefits, including, but not limited
to, paid and unpaid leave, due and owing, and that the Severance Payments are in
addition to payments and benefits to which Executive is otherwise entitled.

 

Claims That Are Being Released

 

3.         Executive agrees that this Agreement constitutes a full and final
release by Executive and Executive’s descendants, dependents, heirs, executors,
administrators, assigns, and successors, of any and all claims, charges, and
complaints, whether known or unknown, that Executive has or may have to date
against Employer and any of its parents, subsidiaries, or affiliated entities
and their respective officers, directors, shareholders, partners, joint
venturers, employees, consultants, insurers, agents, predecessors, successors,
and assigns, arising out of or related to Executive’s employment or the
termination thereof, or otherwise based upon acts or events that occurred on or
before the date on which Executive signs this Agreement. To the fullest extent
allowed by law, Executive hereby waives and releases any and all such claims,
charges, and complaints in return for the Severance Payments. This release of
claims is intended to be as broad as the law allows, and includes, but is not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith or fair dealing, express or implied, any
tort or common law claims, any legal restrictions on Employer’s right to
terminate employees, and any claims under any federal, state, municipal, local,
or other governmental statute, regulation, or ordinance, including, without
limitation:

 

(a)claims of discrimination, harassment, or retaliation under equal employment
laws such as Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Rehabilitation Act of 1973, and any and all other
federal, state, municipal, local, or foreign equal opportunity laws;

 

(b)if applicable, claims of wrongful termination of employment; statutory,
regulatory, and common law “whistleblower” claims, and claims for wrongful
termination in violation of public policy;

 

(c)claims arising under the Employee Retirement Income Security Act of 1974,
except for any claims relating to vested benefits under Employer’s employee
benefit plans;

 

(d)claims of violation of wage and hour laws, including, but not limited to,
claims for overtime pay, meal and rest period violations, and recordkeeping
violations; and

 

(e)claims of violation of federal, state, municipal, local, or foreign laws
concerning leaves of absence, such as the Family and Medical Leave Act.

 

  

 

 

Claims That Are Not Being Released

 

4.          This release does not include any claims that may not be released as
a matter of law, and this release does not waive claims or rights that arise
after Executive signs this Agreement. Further, this release will not prevent
Executive from doing any of the following:

 

(a)obtaining unemployment compensation, state disability insurance, or workers’
compensation benefits from the appropriate agency of the state in which
Executive lives and works, provided Executive satisfies the legal requirements
for such benefits (nothing in this Agreement, however, guarantees or otherwise
constitutes a representation of any kind that Executive is entitled to such
benefits);

 

(b)asserting any right that is created or preserved by this Agreement, such as
Executive’s right to receive the Severance Payments;

 

(c)filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission (the “EEOC”) or any
duly authorized agency of the United States or any state (however, Executive is
hereby waiving the right to any personal monetary recovery or other personal
relief should the EEOC (or any similarly authorized agency) pursue any class or
individual charges in part or entirely on Executive’s behalf); or

 

(d)challenging or seeking determination in good faith of the validity of this
waiver under the Age Discrimination in Employment Act (nor does this release
impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law).

 

Additional Executive Covenants

 

5.          To the extent applicable, Executive confirms and agrees to
Executive’s continuing obligations under the Employment Agreement, including,
without limitation, following termination of Executive’s employment with
Employer. This includes, without limitation, Executive’s continuing obligations
under Sections 5 and 16 of the Employment Agreement.

 

Voluntary Agreement And Effective Date

 

6.          Executive understands and acknowledges that, by signing this
Agreement, Executive is agreeing to all of the provisions stated in this
Agreement, and has read and understood each provision.

 

7.          The parties understand and agree that:

 

(a)Executive will have a period of 21 calendar days in which to decide whether
or not to sign this Agreement, and an additional period of seven calendar days
after signing in which to revoke this Agreement. If Executive signs this
Agreement before the end of such 21-day period, Executive certifies and agrees
that the decision is knowing and voluntary and is not induced by Employer
through (i) fraud, misrepresentation, or a threat to withdraw or alter the offer
before the end of such 21-day period or (ii) an offer to provide different terms
in exchange for signing this Agreement before the end of such 21-day period.

 

(b)In order to exercise this revocation right, Executive must deliver written
notice of revocation to the General Counsel of the Company on or before the
seventh calendar day after Executive executes this Agreement. Executive
understands that, upon delivery of such notice, this Agreement will terminate
and become null and void.

 

(c)The terms of this Agreement will not take effect or become binding, and
Executive will not become entitled to receive the Severance Payments, until that
seven-day period has lapsed without revocation by Executive. If Executive elects
not to sign this Agreement or revokes it within seven calendar days of signing,
Executive will not receive the Severance Payments.

 

 3 

 

 

(d)All amounts payable hereunder will be paid in accordance with the applicable
terms of the Employment Agreement.

 

Governing Law

 

8.          This Agreement will be governed by the substantive laws of the State
of Texas, without regard to conflicts of law, and by federal law where
applicable.

 

9.          If any part of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement will not be affected
in any way.

 

Consultation With Attorney

 

10.          Executive is hereby encouraged and advised to confer with an
attorney regarding this Agreement. By signing this Agreement, Executive
acknowledges that Executive has consulted, or had an opportunity to consult
with, an attorney or a representative of Executive’s choosing, if any, and that
Executive is not relying on any advice from Employer or its agents or attorneys
in executing this Agreement.

 

11.          This Agreement was provided to Executive for consideration on
[INSERT DATE THIS AGREEMENT PROVIDED TO EXECUTIVE].

 

[Signature Page Follows; Remainder of Page Blank]

 

 4 

 

 

PLEASE READ THIS AGREEMENT CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Executive certifies that Executive has read this Agreement and fully and
completely understands and comprehends its meaning, purpose, and effect.
Executive further states and confirms that Executive has signed this Agreement
knowingly and voluntarily and of Executive’s own free will, and not as a result
of any threat, intimidation or coercion on the part of Employer or its
representatives or agents.

 

  EXECUTIVE       __________________________________________  
[_____________________________]       Date:
_____________________________________

 

[Signature Page for Waiver and Release of Claims Agreement]

 

  

 

